                  Case 1:13-cv-07789-LGS Document 1383 Filed 01/21/20 Page 1 of 10

                                                                                    USDC SDNY
                                                                                    DOCUMENT
                                                                                    ELECTRONICALLY FILED
                                                                                    DOC #:
             UNITED STATES DISTRICT COURT
                                                                                    DATE FILED: 01/21/2020
             FOR THE SOUTHERN DISTRICT OF NEW YORK


                 IN RE FOREIGN EXCHANGE
                 BENCHMARK RATES ANTITRUST                               Case No. 1:13-cv-07789 (LGS)
                 LITIGATION

FIFTH XXXXXXX
      FOURTH XXXXXXX
              SECOND
        XXXXX AMENDED CIVIL CASE MANAGEMENT PLAN AND SCHEDULING ORDER
        THIRD

                   This Amended Civil Case Management Plan is submitted by Plaintiffs and
             Defendants Credit Suisse Group AG, Credit Suisse AG, and Credit Suisse Securities
             (USA) LLC, (collectively, “the Parties”) in accordance with Federal Rule of Civil
             Procedure 26(f)(3) and the Court’s December 23, 2016 Civil Case Management Plan and
             Scheduling Order (ECF No. 704).1

        I.           Status Reports

                     On the second Friday of every other month, the Parties shall submit a joint status
                     letter, as outlined in Rule IV.A.2 of this Court’s Individual Rules and Procedures
                     for Civil Cases, unless the Parties agree that a status letter would not be useful for a
                     particular bi-monthly period in which case the Court would be notified
                     accordingly. The Parties will advise the Court in their submission whether the
                     Parties believe a status conference would be useful to address pending issues.

                     The fact of the bi-monthly status reports does not affect the Parties’ right to raise
                     discovery disputes at any time, if necessary, in accordance with Local Civil Rule
                     37.2 and Rules II.B.2 and III.C.3 of this Court’s Individual Rules and Procedures
                     for Civil Cases.

       II.           Fact Discovery

                     A.      Court’s Presumptive Discovery Limits

                             Given the complexity of the action, the relevant time period, the scope of
                             the allegations, and the number of parties involved, the Parties shall meet
                             and confer regarding the appropriate limitations of discovery, and, though
                             necessary discovery may exceed that contemplated or required by Rule II.A
                             of this Court’s Individual Rules and Procedures for Civil Cases, the Parties


             1
                       Unless otherwise specified herein, this Civil Case Management Plan governs deadlines for the
             Plaintiffs and Non-Settling Defendants in this matter.
Case 1:13-cv-07789-LGS Document 1383 Filed 01/21/20 Page 2 of 10




         reserve their rights with respect to limitations set forth in Rule II.A of this
         Court’s Individual Rules and Procedures for Civil Cases.

  B.     Stay of Fact Discovery
         Fact discovery has commenced except that the commencement of certain
         percipient witness depositions have been stayed pursuant to the discovery
         stay requested by the U.S. Department of Justice (“DOJ”) and ordered by
         the Court (the “DOJ discovery stay”) (see ECF No. 863)., and will continue in accordance
         with the parameters outlined in the DOJ letter in Case No. 15-cv-9300, ECF No. 475. The
         DOJ discovery stay expires December 8, 2017, subject to an
         application for renewal at that time and further order of the Court, given
         DOJ’s continuing grand jury investigation into matters overlapping with the
         allegations in Plaintiffs’ Complaint.
         If the DOJ discovery stay is still in effect by March 30, 2018, the Parties
         may meet and confer about adjusting all subsequent deadlines in this Civil
         Case Management Plan. If the Parties agree that the deadlines in this Civil
         Case Management Plan should be adjusted, then they shall submit a revised
         proposed Civil Case Management Plan. If the Parties are unable to agree,
         they shall, within seven days of the initial meet and confer, submit their
         dispute to the Court for resolution.
  Fact discovery shall be substantially completed by June 30, 2020.

         Discovery Protocols

              1.      Electronically Stored Information (“ESI”) and Document Production
                      Protocol. The ESI Protocol governs this action
                      (see ECF No. 712).

              2.      Deposition Protocol. The Deposition Protocol governs this
                      action (see ECF No. 721).

  C.     Interim Discovery Deadlines

              1.      Discovery of Settling Defendants
                      To the extent a current or former employee of a Settling
                      Defendant provides testimony pursuant to Section 14(b)(ix) of
                      any Settlement Agreement, that testimony shall be conducted
                      in accordance with Rule 30 of the Federal Rules of Civil
                      Procedure and all parties shall be given notice and an
                      opportunity to participate.
                      To the extent Settling Defendants provide any further
                      documents to Plaintiffs pursuant to Section 14(b)(iv) of the


                                       2
Case 1:13-cv-07789-LGS Document 1383 Filed 01/21/20 Page 3 of 10




                  Settlement Agreements after the date of this Civil Case
                  Management Plan, they shall contemporaneously provide
                  such materials to Non-Settling Defendants.               Settling
                  Defendants shall meet and confer with Non-Settling
                  Defendants regarding the production of information produced
                  to Plaintiffs pursuant to Sections 14(b)(iii) and 14(b)(v) of the
                  Settlement Agreements. As part of the meet and confer, the
                  Settling Defendants and Non-Settling Defendants will, among
                  other things, attempt to reach agreement on the manner in
                  which the Non-Settling Defendants will store the Settling
                  Defendants’ data in order to protect the confidentiality of the
                  data. To the extent the Settling Defendants and Non-Settling
                  Defendants cannot reach agreement, they will seek the Court’s
                  assistance.

                  Non-Settling Defendants reserve the right to serve
                  supplemental Document Requests on Settling Defendants and
                  the Settling Defendants reserve the right to object to such
                  requests.

             2.   Interrogatories

                  Interrogatories may be served in accordance with the Federal
                  Rules of Civil Procedure and Rule 33.3 of the Local Civil
                  Rules.

             3.   Requests for Admission

                  Requests for admission may be served in accordance with the
                  Federal Rules of Civil Procedure – provided, however, that
                  unless otherwise stipulated by the Parties or ordered by the
                  Court, a Party may serve on any other Party no more than 25
                  requests for admission. This limitation does not apply to
                  requests for admission relating to admissibility or
                  authentication of documents or data.

             4.   Depositions

                  a. Depositions of Plaintiffs

                     Depositions of the named Plaintiffs have commenced.
                     Depositions taken shall be subject to the Deposition
                     Protocol, including the permitted number and time limits
                     of depositions set forth therein.




                                   3
Case 1:13-cv-07789-LGS Document 1383 Filed 01/21/20 Page 4 of 10




                       b. Depositions of Defendants

                           Depositions may be noticed subject to limits imposed by
                           the DOJ discovery stay or further Order of the Court.

                       c. Rule 30(b)(6) Depositions

                           Subject to the DOJ discovery stay or further Order of the
                           Court, the Parties may notice and take depositions under
                           Rule 30(b)(6) of the Federal Rules of Civil Procedure.
                           Any and all Rule 30(b)(6) depositions taken shall be
                           subject to the Deposition Protocol, including the permitted
                           number and time limits of depositions set forth therein.

               5.      Document and Data Discovery

                 a.      Rolling Production. To facilitate orderly and timely
                         production of documents prior to the completion deadlines
                         and deter production of all or most documents on the day of
                         those deadlines, productions shall take place on a rolling
                         basis.

                 b.      Requests for Production

                         Any additional requests for production made prior to
                         Plaintiffs’ class certification motion shall be served no later
                         than March 15, 2018.

  E.      Privilege Logs

                 Privilege logs will be provided on a rolling basis thirty (30) days
                 from the date of each production. Privilege logs will conform to the
                 specifications set forth in the ESI Protocol.

  F.      Close of Fact Discovery Pending Ruling on Class Certification Motion
  Depositions may be taken pending the Court's ruling on Plaintiffs' class certification motion.
                 Except for depositions sought pursuant to Hague requests which
                 have been approved by the Court, but have not been completed as of
                 April 19, 2018, and as otherwise as specified below, discovery shall
                 be stayed pending the Court’s ruling on Plaintiffs’ class certification
                 motion. Within thirty (30) days of the Court’s ruling on Plaintiffs’
                 class certification motion, the Parties shall submit a joint letter
                 advising the Court of their views on how much time they need to
                 complete discovery in light of the Court’s ruling and the discovery
                 completed prior to Plaintiffs’ class certification motion being filed. decided.



                                        4
       Case 1:13-cv-07789-LGS Document 1383 Filed 01/21/20 Page 5 of 10




III.     Settlement

         Within fourteen (14) days after the close of all fact discovery, counsel for the
         Parties must confer to discuss settlement and jointly advise the Court in writing if
         they intend to use a private mediator to facilitate settlement discussions.

IV.      Class Certification and Related Expert Discovery

         A.     Plaintiffs shall serve but not file their motion for class certification and any
                expert reports in support thereof by XXXXXXXXXXXXX
                                                          April 19, 2018, and shall file such
                motion on XXXXXXXXXXXXXXX
                            October 11, 2018.                 5/31/18
                             12/6/18
         B.     Absent agreement of the Parties, depositions of Plaintiffs’ experts or other
                affiants in support of the motion shall be completed by XXXXXXXXXXXX
                                                                            June 29, 2018.
                                                                              8/3/18
         C.     Defendants shall serve but not file any opposition to the motion for class
                certification, any expert reports in support thereof, and any challenges to
        9/20/18 Plaintiffs’ experts by XXXXXXXXXXXX
                                        July 26, 2018, and shall file such opposition (and
                expert challenges) on XXXXXXXXXXXXXX
                                        October 11, 2018. 12/6/18

         D.      Absent agreement of the Parties, depositions of Defendants’ experts or
                 other affiants in support of the motion shall be completed by XXXXXXXXXXXX
                                                                               September 14,
                 XXXXX
                 2018.                                                           10/26/18

                Plaintiffs shall serve and file their reply brief in support of their class
                certification motion, any reply expert reports, any opposition to any
                challenge by Defendants to Plaintiffs’ experts (Defendants’ replies due
                three (3) weeks after oppositions), and any challenges to Defendants’
        12/6/18 experts by XXXXXXXXXXXXXXX
                            October 11, 2018 (Defendants’ oppositions due three (3) weeks
                after opening brief and Plaintiffs’ replies due three (3) weeks after
                oppositions). Plaintiffs shall provide a courtesy copy of the class
                certification motion papers as provided for in the Court’s Individual Rules
                and Procedures for Civil Cases.

 V.      Merits Expert Discovery, Dispositive Motions, and Final Pre-Trial Deadlines

         Within thirty (30) days following the Court’s ruling on Plaintiffs’ class certification
         motion, the Parties shall submit a joint letter advising the Court of their views
         regarding the remaining deadlines for expert discovery, dispositive motions, and
         final pre-trial deadlines.
         The parties shall comply with the deadlines identified in the October 3, 2019
         letter appended hereto., as modified by the Court.




                                                5
               Case 1:13-cv-07789-LGS Document 1383 Filed 01/21/20 Page 6 of 10




       VI.        Pre-Trial Conference

                  Within thirty (30) days of the Court’s ruling on dispositive motions, the Parties
                  shall meet and confer and submit a joint proposed schedule to the Court for
                  consideration in setting a date for the final pre-trial conference, a trial date, and
                  other necessary pre-trial procedures.

      VII.        Modification

                  The Parties may mutually agree to modify or extend any interim discovery deadline
                  herein. For any modification or extension that will impact established submission
                  dates to this Court, any application to modify or extend the dates herein shall be
                  made in a written application in accordance with the Court’s Individual Rules and
                  shall be made no less than two (2) business days prior to the expiration of the date
                  sought to be extended.

The page limit for Plaintiffs' opening brief in support of class certification and Defendants' opposition is expanded to
50 pages, and the page limit for Plaintiffs' reply brief is expanded to 25 pages. Expert reports need not adhere to the
page limits stated in the Court's Individual Rules.




                                                        6
    Case 1:13-cv-07789-LGS Document 1383 Filed 01/21/20 Page 7 of 10




                CIVIL CASE MANAGEMENT PLAN SUMMARY CHART

Deadline                 Action
XXXXXXXXXXXXXX
December 8, 2017             Tentative date upon which DOJ stay on certain Defendant
                                percipient witness testimony lifted; depositions of remaining
                                percipient witnesses may begin

XXXXXXXXXXXX
April 19, 2018                  Plaintiffs shall serve their motion for class certification and any
  5/31/18                        expert reports in support thereof

XXXXXXXXXXX
June 29, 2018                   Absent agreement, depositions of Plaintiffs’ class experts or
   8/3/18                        other affiants in support of the motion shall be completed

XXXXXXXXXXX
July 26, 2018                   Defendants shall serve any opposition to the motion for class
   9/20/18                       certification, any expert reports in support thereof, and any
                                 challenges to Plaintiffs’ class experts

XXXXXXXXXXXXXXXX
September 14, 2018              Absent agreement, depositions of Defendants’ class experts or
   10/26/18                      other affiants in support of the motion shall be completed

XXXXXXXXXXXXXX
October 11, 2018                Plaintiffs’ shall serve their reply brief in support of their class
   12/6/18                       certification motion, any reply expert reports, any opposition to
                                 any challenge by Defendants to Plaintiffs’ class experts (replies
                                 due three weeks after oppositions), and any challenges to
                                 Defendants’ class experts (oppositions due three weeks after
                                 opening briefs; replies due three weeks after oppositions).
                                 Plaintiffs shall provide a courtesy copy of the class certification
                                 motion papers as provided in the Court’s Individual Rules and
                                 Procedures for Civil Cases.


The Clerk of Court is directed to enter the dates identified in the appended letter into the Court
calendar.
SO ORDERED.
Dated: January 21, 2020
       New York, New York
                                                      ____________________________
                                                      HON. LORNA G. SCHOFIELD
                                                      United States District Judge




                                              7
      Case 1:13-cv-07789-LGS Document 1383 Filed 01/21/20 Page 8 of 10




                                                                           October 3, 2019

Honorable Loma G. Schofield
U.S. District Court
Southern District of New York
Thurgood Marshall Courthouse
40 Foley Square
New York, NY l 0007

       Re:      In re Foreign Exchange Benchmark Rates Antitrust Litigation
                Case No. 1: 13-cv-07789-LGS (S.D.N. Y.)

Dear Judge Schofield:

        Pursuant to Paragraph V of the Second Amended Civil Case Management Plan and
Scheduling Order (ECF No. 1014), Plaintiffs and Credit Suisse Group AG, Credit Suisse AG, and
Credit Suisse Securities (USA) LLC (the "Credit Suisse Defendants") (together with Plaintiffs, the
"Parties") submit this letter concerning the schedule for discovery and dispositive motions in
connection with the limited-scope first phase trial contemplated by the Court's ruling on class
certification. The letter and attendant schedule is submitted on consent of Plaintiffs and Credit
Suisse Defendants.

        Subject to the Court's approval, the Parties have agreed to the below proposed schedule
for discovery and the filing of dispositive motions directed to Phase 1 issues.

                                   Fact and Expert Discovery
             Fact discovery shall be substantially completed by June 30, 2020.
          Depositions shall continue until commencement of trial in light of the existing stay
       A. XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
          requested by the U.S. Department of Justice.
          XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX

       B. The Parties shall serve their opening merits expert reports on the issues for which they
          bear the burden(s) of proof by January 23, 2020, and shall serve opposition expert
          reports seven (7) weeks from the filing of the opening expert reports, by March 12,
          2020. Reply expert reports will be served by April 16, 2020.

       C. Absent agreement of the Parties, the Parties will have four (4) weeks from the opening
          expert reports to take depositions of the opposing Party's experts. Depositions of
          opening experts shall be concluded by February 20, 2020.

       D. Absent agreement of the Parties, the Parties will have three (3) weeks from the filing
          of the opposition expert reports to take depositions of the opposing Party's opposition
          experts. Depositions of opposition experts shall be concluded by April 2, 2020.
       Case 1:13-cv-07789-LGS Document 1383 Filed 01/21/20 Page 9 of 10


                                     Dispositive Motions July 16, 2020 at 10:40 a.m.
       A pre-motion conference will be held on April     30, 2020 at 10:40 a.m. Any party
                                                    XXXXXXXXXXXXXXXXXXXXX
       wishing to file dispositive motions shall file a pre-motion letter at least fourteen days
       before the conference and in the form provided by the Court's Individual Rule III.A.1.
       A. The Parties shall file their summary judgment opening briefs by May 14, 2020.

       B. The Parties will file their summary judgment opposition briefs by June 18, 2020.

      C. The Parties will file their reply briefs on July 16, 2020.

       D. The movant shall provide a courtesy copy of the motion papers, including exhibits, as
          provided for in the Court's Individual Rules and Procedures for Civil Cases.

                                     Pre-Trial Conference

          To the extent necessary after the Court's ruling on summary judgment, and in
          accordance with the Second Amended Civil Case Management Plan and Scheduling
          Order (ECF No, 1014), within thirty (30) days of the Court's ruling on dispositive
          motions, the Parties shall meet and confer and submit a joint proposed schedule to the
          Court for consideration in setting a date for the final pre-trial conference, a trial date,
          and other necessary pre-trial procedures.

      Accordingly, the Parties respectfully request that the Court enter the above schedule.

                       REINDEL LLP                   SCOTT+SCOTT ATTORNEYS
                                                     ATLAWLLP
s/
Davi G. Januszews (                                   s/ Christopher M. Burke
Heroert S. Washer                                    Christopher M. Burke
Elai Katz                                            600 W. Broadway, Suite 3300
Jason M. Hall                                        San Diego, CA 92 l O I
Sheila C. Ramesh                                     Telephone: 619-233-4565
80 Pine Street                                       cburke@scott-scott.com
New York, NY 10005
Telephone: 212-701-3000                              HAUSFELD LLP
djanuszewski@cahill.com
hwasher@cahi II .com                                 sl Michael D. Hausfeld
ekatz@cahill.com                                     Michael D. Hausfeld
jhall@cahill.com                                     1700 K Street, NW, Suite 650
sramesh@cahill .com                                  Washington, DC 20006
                                                     Telephone: 202-540-7200
Attorneys for Defendants Credit Suisse               mhausfeld@hausfeld.com
Group AG, Credit Suisse AG, and Credit
Suisse Securiti'?S (USA) LLC                         Attorneys for Plaintiffs




                                                 2
     Case 1:13-cv-07789-LGS Document 1383 Filed 01/21/20 Page 10 of 10




                         Proposed Schedule Summary Chart

Deadline                   Action
Ongoing                       •     Ongoing until trial
1/23/2020                     •     The Parties shall serve their opening merits expert
                                    reports
2/20/2020                     •     Absent agreement, depositions of merits experts
                                    shall be completed
3/12/2020                     •     The parties shall serve their opposition merits expert
                                    reports
~/2/2020                      •   Absent agreement, depositions of opposition merits
                                  experts shall be completed
4/ 16/2020                    •   The Parties shall serve their reply merits expert
                                  reports
5/ 14/2020                    •   The Parties shall file summary j udgment motion(s)
6/ 18/2020                     • The Parties shall file opposition(s) to summary
                                  judgment motion(s)
7/1 6/2020                     • The Parties shall file reply brief(s) in support of
                                  summary judgment motion(s). The movant will
                                  provide a courtesy copy of the motion papers as
                                  provided in the Court's Individual Rules and
                                  Procedures for Civil Cases.
Pre-Trial Conference       To the extent necessary after the Court's ruling on summary
                           judgment, and within thirty (30) days of the Court's ruling
                           on dispositive motions, the Parties shall meet and confer and
                           submit a joint proposed schedule to the Court for
                           consideration in setting a date for the final pre-trial
                           conference, a trial date, and other necessary pre-trial
                           procedures.




                                         3
